Citation Nr: 0201252	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  94-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
compression fracture of T12-L1, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for a neck and upper 
back disorder, to include as secondary to a service-connected 
compression fracture of T12-L1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
from determinations by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.

The record reflects that the veteran requested a personal 
hearing before a Member of the Board in conjunction with this 
appeal, and such a hearing was scheduled for February 2000.  
However, the veteran failed to appear for this hearing.  
Accordingly, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2001).

The record also reflects that the veteran initiated an appeal 
on the issue of entitlement to a total rating based upon 
individual unemployability (TDIU).  However, he did not 
perfect this appeal by the filing of a timely Substantive 
Appeal, and was informed of this fact by a Supplemental 
Statement of the Case promulgated in September 1999.  
Therefore, the Board has no authority to address this issue.  
38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).


FINDINGS OF FACT


1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The competent medical evidence does not show that the 
veteran's residuals of compression fracture has resulted in 
spinal cord involvement, or caused the veteran to be 
bedridden, or required the use of long leg braces, or 
resulted in abnormal mobility requiring neck brace (jury 
mast).

3.  The competent medical evidence shows that the veteran's 
residuals of a compression fracture of T12-L1 are manifested 
by pain and no more than moderate limitation of motion; there 
is also some slight deformity of T12 and L1.

4.  The preponderance of the competent medical evidence is 
against the finding that the veteran has an upper back and 
neck disorder that began during or as the result of some 
incident of active service, and the preponderance of the 
competent medical evidence is against the finding that the 
veteran's service-connected residuals of a compression 
fracture of T12-L1 caused or aggravated a claimed upper back 
and neck disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a compression fracture of T12-L1 are not met.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285 and 5292 (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  An upper back and neck disorder was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this case, which included medical 
opinions concerning the etiology of his upper back and neck 
problems.  In addition, the RO advised the veteran by the 
Statement of the Case and various Supplemental Statements of 
the Case of the evidence necessary to substantiate both his 
service connection claim and his increased rating claim, 
including the applicable criteria for a higher disability 
rating.  The veteran has not indicated that his residuals of 
a service-connected compression fracture of T12-L1 have 
increased in severity since the last examination.  Further, 
the RO specifically addressed the applicability of the VCAA 
to the instant case by correspondence dated in October 2001.  
Moreover, the veteran has not identified any pertinent 
evidence that is not of record.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.



I. Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has evaluated the veteran's compression fracture T12-
L1 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 and 
5292.

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebral body with cord involvement, bedridden, or requiring 
long leg braces warrants a 100 percent evaluation.  A 60 
percent rating is warranted for residuals of a fracture of a 
vertebral body without cord involvement, abnormal mobility 
requiring neck brace (jury mast).  Where residuals of a 
fracture of a vertebra do not result in spinal cord 
involvement and do not produce abnormal mobility requiring a 
neck brace, disability is evaluated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Other criteria used to evaluate low back disabilities are 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5293, and 
5295.  However, as the veteran has not been granted service 
connection for ankylosis (5289), intervertebral disc syndrome 
(5293), or lumbosacral strain (5295), these Codes are not for 
application in the instant case.


Background.  The veteran's spine, upper extremities, as well 
as his head, face, neck, and scalp were all clinically 
evaluated as normal on his August 1972 induction examination, 
as well as his June 1974 expiration of term of service 
examination.  However, his service medical records show that 
he complained of low back pain of 3 weeks duration in April 
1973.  Subsequent records from October 1973 and December 1973 
also show complaints of low back pain.  Impressions included 
myalgia, and muscle spasm.  Additionally, lumbar spine X-rays 
conducted in December 1973 revealed no significant 
abnormalities.  

The post-service medical records that are on file include VA 
outpatient treatment reports, VA hospitalization reports, and 
multiple VA medical examination reports, which together, 
cover the period from 1974 to 2000.  This includes an October 
1974 VA medical examination, where the veteran complained, in 
part, of low back pain.  X-rays conducted in conjunction with 
this examination revealed the body of L1 to have moderate 
residual anterior compression deformity, compatible with an 
old residual compression fracture deformity; clinical 
correlation was recommended.  The X-ray study was otherwise 
negative, with normal disc spacing and no evidence of 
arthritic disc degenerative disease.  There was no spurring 
or lipping of the bodies.  Also, there was normal outline of 
the sacro-iliac joints.  Diagnoses from this examination 
included residuals of a compression fracture of L1.

Service connection was granted for residuals of a compression 
fracture of L1 by a January 1975 rating decision.  The 
service-connected disability was subsequently recognized as a 
compression fracture of T12-L1.

In conjunction with the veteran's current increased rating 
claim, VA outpatient treatment records were added to the file 
which cover the period from September 1992 to May 1998.  
Among other things, these records note the veteran's history 
of a compression fracture, and show treatment for complaints 
of low back pain.  This includes records dated in September 
1992, July 1993, and February 1997.  

The veteran underwent a VA medical examination in December 
1993.  At this examination, the veteran reported, in part, 
that the intensity of his back pain had significantly 
increased in severity, and that the frequency seemed more 
constant than before.  He also reported that he took 
ibuprofen 6 to 7 times per day.  Further, the pain ran 
throughout his entire right leg, was aggravated by being 
active and relieved by rest.  It was noted that he did not 
wear a brace.

On examination, the veteran was noted to have forward flexion 
of the lumbar spine to 30 degrees; backward extension to 20 
degrees; right and left lateral flexion to 30 degrees; and 
rotation in either direction to 30 degrees.  Neurological 
examination, including motor and reflex, was found to be 
totally normal.  Additionally, sensory revealed a 
nondermatomal decreased loss in the left leg.  X-rays 
conducted in conjunction with this examination revealed 
minimal anterior wedging of L1 and borderline narrowing L5-S1 
interval disc space.  Otherwise, normal lumbar spine and 
pelvis with no evidence of spondylolysis or 
spondylolisthesis.  Further, it was noted that the sacroiliac 
joints, hip joints, and symphysis pubis appeared intact.  
Based on the foregoing, the examiner diagnosed chronic low 
back pain, and right-sided sciatica.

The veteran underwent a VA spine examination in January 1997.  
It was noted, in part, that the veteran was taking the 
medication Robaxin at the time of this examination.  Also, it 
was noted that the veteran complained of pain in his back 
that radiated up the back into the right shoulder, right 
neck, and the right arm, which the examiner indicated was a 
migration of pain rather than a true shooting type of pain.  

On examination, the examiner noted that the veteran moved 
"very, very slowly, very cautiously."  The examiner further 
noted that the veteran seemed to be "very, very concerned."  
The veteran did not smile, and had a flat effect.  He was 
found to walk well on his heels and toes, with no limp.  
Additionally, he squatted well so that his heels would almost 
touch his buttocks.  There was no evidence of postural 
abnormality, or fixed deformity.  However, he held his back 
very straight, and it was reiterated that he moved "very, 
very slowly, very cautiously."  Range of motion testing 
showed 40 degrees of forward flexion; backward extension of 
30 degrees; left and right lateral flexion of 30 degrees; and 
left and right lateral rotation of 30 degrees each.  
Nevertheless, he complained bitterly that all of these 
motions hurt.  Further, the examiner noted that when he had 
the veteran go through these motions actively, they produced 
pain not only in the lumbar area, but up into the thoracic 
area and into the right shoulder as well.  The examiner also 
noted that the forward flexion and rotation were not normal, 
but backward extension, as well as left and right lateral 
flexion, were essentially within normal limits, but that the 
veteran complained of pain with these motions.  Neurological 
evaluation was found to be "interesting and probably 
abnormal."  The veteran's patellar and Achilles reflexes 
were found to be sluggish, but they were present; there were 
no abnormal reflexes noted.  The examiner stated that the 
sensory examination was almost "worthless", as it was found 
to be inconstant.  It was noted, for example, that the 
veteran changed his appreciation of pin prick and light touch 
within a few minutes.  At first, the examiner found some 
decrease in sensation on the evaluation, the veteran had 
normal sensation.  The examiner then found decreased 
sensation above the groin clear up to the umbilical area, and 
this was also "inconstant."  This was on the right side 
only.  Again, the veteran had change in the appreciation of 
pin prick and light touch on each foot.  Sometimes when the 
examiner used the pin point, the veteran would complain it 
was dull, and on other times he complained it was sharp, but 
it was never constant.  Straight leg raising in the sitting 
position was to 90 degrees on either side, and there was no 
back or leg pain whatsoever.  However, in the supine 
position, straight leg raising was to 90 degrees and did 
produce back pain.  Back leg raising with the knee placed on 
the chest also produced back pain.  It was noted that this 
was present on both right and left sides with either straight 
leg raising or bent leg raising.  There was no atrophy.  
Also, toe extension and knee extension were 5+.  Moreover, it 
was noted that each thigh measured 47 cm, each knee measured 
35 cm, and each calf measured 30 cm.  It was further noted 
that thigh and calf measurements were 18 cm above and below 
the patellae.

Based on the foregoing, the examiner diagnosed compression 
fracture of T1-L1 with continuing symptoms.  Further, the 
examiner noted that they would get X-ray films of the 
veteran's lumbar spine.  However, the examiner commented that 
it was difficult to assess the veteran's functional 
impairment.  It was noted that the veteran was discharged in 
1974, and reported that he had worked at odd jobs since that 
time, and gave examples.  Nevertheless, he reported that he 
had not really worked steadily since he was discharged.  
Moreover, the veteran reported that he thought he was 
probably getting some arthritic changes because of the amount 
of work he had been doing in the past 22 to 23 years.  

X-rays conducted in January 1997 revealed borderline anterior 
wedge compression T12 and L1 of questionable significance, 
but otherwise normal lumbar spine and pelvis.

The veteran underwent another VA orthopedic examination in 
April 1997, which was conducted by the same physician who 
performed the January 1997 VA spine examination.  Examination 
of the spine showed no postural abnormality and no fixed 
deformity.  It was noted that the veteran moaned and groaned, 
and twisted and turned, and complained of all of the problems 
of pain, and complained of constant pain with any type of 
activity.  Despite this, he changed position from sitting to 
standing with no difficulty.  It was noted that he just stood 
right up, and did not have to pull on the desk or the chair 
to change from sitting to standing.  Further, in going from 
supine to sitting, he pulled with one hand and that was all.  
He had no trouble taking his shoes on and off.  It was 
emphasized that he was wearing cowboy boots, and was able to 
reach over and pull them off his feet without any difficulty.  
It was also noted that, upon getting them back on, he leaned 
over to pick them up off the floor and then sat down on the 
chair, put the boots on, stood up again to stomp his feet 
into the boots.  Although the veteran moaned and groaned all 
the time, he did all of these motions without any hesitation.  
Range of motion studies of the lumbar spine were as follows: 
forward flexion to 90 degrees; backward extension to 40 
degrees; left and right lateral flexion to 40 degrees; and 
left and right rotation to 60 degrees.  It was noted that 
these motions were done both actively and passively.  It was 
further noted that the veteran moaned and groaned through all 
of these motions, but did them and did not flinch.  
Neurological evaluation was found to be completely normal.  
Biceps, triceps, and radial reflexes were all active and 
symmetrical.  There were no abnormal reflexes.  In addition, 
the examiner stated that he could get the patellar and 
Achilles reflexes on this examination, and found them to be 
sluggish.  Nonetheless, they were present, and did not need 
reinforcement.  There were no abnormal reflexes at either the 
lower or upper extremities.  Sensation was found to be 
completely normal to both pinprick and light touch in all 
four extremities, and in the entire back from the neck down 
to the coccygeal area.  There were no abnormal sensations 
anywhere.  Straight leg raising in both the sitting and 
supine position was to 90 degrees on either side, and there 
was no back or leg pain.  However, bent leg raising with knee 
on chest position did produce some back pain.  The examiner 
noted that he could put the veteran's knee clear up so it 
touched his chest, and it was at that time that the veteran 
complained of some back pain.  Muscle power was found to be 
5+.  There was no atrophy.  Additionally, measurements were 
exactly the same as that on the January 1997 examination.  

Based on the foregoing, the examiner's diagnoses included 
questionable or borderline compression fracture of T12 and 
L1.  Further, the examiner commented that this was quite 
unimpressive to him.  He noted that he did not find any 
limitation of motion, or any problem with normal neurological 
evaluation.  Moreover, the examiner stated that if the 
veteran had had a compression fracture as he stated in 1974, 
then he would certainly have had some changes about this 
fracture area at the time of the examination, and he did not.  
Therefore, the examiner thought it was a very questionable 
fracture of T12 and L1, and noted that the physician who 
interpreted the recent X-rays found that it was 
"borderline."  It was also noted that the veteran reported 
that he had injured his back in 1974, and claimed to have had 
back pain since that time.

The veteran underwent a VA general medical examination in 
February 1998.  On musculoskeletal evaluation, he was found 
to have excellent and complete motion of, among other things, 
shoulders, neck, upper back, mid back, and low back.  
Specific range of motion findings for the low back included, 
however, forward flexion to 40 degrees and backward extension 
to zero degrees.  Lateral flexion was to 15 degrees in each 
direction, and lateral rotation was to 30 degrees 
bilaterally.  It was noted that these ranges of motion were 
done when the veteran was asked to do them.  Additionally, it 
was noted that, when sitting in his chair, the veteran could 
raise his foot up to 90 degrees, and was able to put on and 
off his cowboy boots - both his right and left foot.  
Further, it was noted that he twisted to grab things, and 
appeared to have normal twisting motion.  Moreover, the 
examiner stated that he did not know what the veteran's 
actual forward flexion and backward extension were.  The 
examiner stated that he did not believe that the findings 
that he just listed were accurate.  The examiner further 
stated that he did not ask the veteran to do a straight-leg 
raise.  Also, when the examiner laid down and examined the 
veteran's abdomen (because he could not get accurate views), 
and then had the veteran do straight-leg raise to put off and 
on his cowboy boots, he did just fine to 90 degrees 
bilaterally.  Palpation of his back showed that he had a 
reasonably supple low back, with no specific areas of 
significant muscle spasms.  On neurological evaluation, it 
was noted that the veteran had normal Babinski, Hoffman, and 
Romberg sings.  Similarly, deep tendon reflexes were times 8 
throughout.  The examiner also noted that he had reviewed 
prior X-ray reports.  Based on the foregoing, the examiner's 
impressions included X-ray evidence of equivocal old 
compression fracture of T12-L1.  The examiner commented that 
this evidence was not particularly consistent with the 
clinical picture as evidenced during the examination.

The record reflects that the veteran underwent a new VA 
medical examination in April 1999 in conjunction with his 
claim of service connection for an upper back and neck 
disorder, which was conducted by the same physician who 
performed the January and April 1997 VA medical examinations.  
Among other things, the examiner noted that the examination 
was exactly the same as it was in January and April 1997.  He 
could not record any differences of range of motion at all 
from those that were recorded then.  Further, the examiner 
commented on how extremely difficult it was to evaluate the 
veteran.  He noted that the veteran was very astute and well 
spoken but had mental difficulties for which he was under the 
care of a psychiatrist.  Nevertheless, the veteran did warm 
up with urging and with questioning, and did give a very 
lucid history.  The examiner noted that he spent at least 45 
to 50 minutes with the veteran, and included the veteran's 
history of the jobs he had done in recent years, as well as 
the veteran's concerns about having to be careful so as not 
to have a flare-up of his back problems.  So, it was stated 
that the veteran knew that he had had a back injury, and that 
it had been recorded on previous examinations that he had 
suffered pain in the back and neck, and that they were not 
necessarily associated with the back pain of the original 
1974 injury.

The veteran underwent a VA spine examination in March 2000.  
At this examination, the examiner noted, in part, that he had 
had a chance to review the veteran's medical records.  The 
veteran complained of pain, weakness, excessive fatigability, 
and lack of endurance in his back.  His treatment consisted 
of Motrin, and it was noted that he also took anti-
depressants.  He also reported that his pain was constant in 
nature.  Additionally, he reported that he had worn a brace 
for over 15 years while he was married, but he could not find 
it and did not bring it.  He had had no surgery at all.  

On examination, range of motion findings for the lumbar spine 
were as follows: forward flexion to 30 degrees; backward 
extension at 10 degrees; right and lateral flexion to 10 
degrees; and bilateral rotation to 30 degrees.  Further, it 
was noted that against resistance the veteran could go to 20 
degrees in flexion, 10 degrees in either direction with 
lateral flexion, rotation to 10 degrees, and extension to 10 
degrees as well.  In other words, even against resistance, 
there was no change.  Additionally, it was noted that he was 
able to get on and off the examination table without 
difficulty.  There were no postural abnormalities or 
deformities.  Moreover, the examiner stated that the motion 
of the back appeared normal.  Neurological evaluation showed 
an absent Achilles reflex, but there were no other 
abnormalities.  The examiner also noted that he asked the 
veteran if there was any functional loss due to weakness, 
pain, instability, fatigability, or incoordination, and that 
the veteran did not report that there was.  

X-rays taken in conjunction with the March 2000 VA 
examination revealed minimal thoracolumbar scoliosis; 
borderline anterior wedging T12 and L1 of questionable 
significance.  In addition, there was minimal lipping 
anterosuperior margins L3, L4, and L5.  There was no 
significant disc space narrowing, and no spondylolysis or 
spondylolisthesis.  Lumbar spine and pelvis were otherwise 
unremarkable.

Based on the foregoing, the examiner diagnosed T12 
compression fracture with pain by history, not confirmed by 
current X-ray.

The veteran underwent a new VA medical examination in May 
2000.  At this examination, the veteran reported that he has 
had back pain since his in-service injury.  He reported that 
he currently wore a back brace whenever he was up and about, 
and took ibuprofen 3 to 4 times a day.  Further, he reported 
that he did not participate in any sports whatsoever, and 
that weather changes, especially the cooler damp weather, 
would bother his back.  He also reported that he was unable 
to sit comfortably, stand or drive for any extended period of 
time, and was constantly moving about, changing position, 
etc.  It was noted that he was wearing a Velcro-strapped 
reinforced elastic lumbar support at the time of the 
examination, and that this was the appliance that he wore 
regularly.

Examination of the veteran's back indicated that his pain had 
"dropped" the lumbar spine from approximately thoracolumbar 
level down to almost the lumbosacral level.  It was noted 
that there was no definite localizing point of this pain, and 
that the veteran did not have any pain above the 
thoracolumbar level.  Additionally, there was no obvious 
swelling, discoloration, or specific point tenderness 
throughout the lumbar spine.  He was found to have very 
definite limitation of motion regarding his low back.  
Forward flexion was no more than 45 degrees, bring his finger 
tips to within 12 inches of his toes.  He was found to have 
relatively good extension to 30 degrees, and limited lateral 
bend of 20 degrees bilaterally.  It was noted that he climbed 
on and off the examining table with some obvious effort, and 
at least attempting to give the indication that he was in 
pain.  Motor power in the lower extremities appeared to be 
within normal limits.  Deep tendon reflexes were not elicited 
(patella right absent, left absent, Achilles right absent, 
left absent).  Short leg raising in the sitting position was 
uncomfortable at 70 degrees bilaterally with aggravation of 
pain in the low back.  Moreover, at 45 degrees of straight 
leg rasing in then supine position, the veteran had very 
definite aggravation of pain in the low back.  Measurements 
of thighs (10 cm above the patella) right 41 cm, left 42 cm.  
Calf measurements (maximum circumference) was 35 cm, both 
right and left.  In addition to these examination findings, 
the examiner noted that he had reviewed the veteran's records 
and provided a summary thereof.

Based on the foregoing, the examiner concluded that the 
veteran had a history of injuries to his back in 1974, with, 
apparently, minor compression injuries of the anterior aspect 
of the body of T12 and L1.  The examiner further stated that 
it appeared that these fractures went on to satisfactory 
healing, but that the veteran had continued to have pain in 
his back, mainly in the lumbar spine, since that time.  
Nevertheless, the examination failed to reveal any definite 
underlying neurologic deficit.  However, the veteran did 
appear to have "painful(?)" limitation of low back motion.  
The examiner opined that the veteran's symptoms and findings 
appeared to be more indicative of a severe chronic muscular 
ligamentous strain of the low back rather than the residuals 
of the mild compression injuries of the bodies of T12 and L1.  
While the examiner stated that he was concerned about the 
severity of the veteran's complaints, X-rays showed no 
significant disc space narrowing.  It was noted that further 
diagnostic tests were previously ordered, to include an MRI 
study, but the veteran failed to show on two occasions, and 
that two attempts to contact the veteran, before and after 
the last no-show, were unsuccessful.  

The examiner opined that, based on the veteran's symptoms and 
the examination findings, it appeared that the veteran had a 
very definite disability with functional impairments related 
to back, and even simply running, jumping, stooping, 
squatting, etc.  Furthermore, the veteran's impairments 
seemed to be on the basis of pain, fatigability, and weakness 
secondary to his pain.  However, there was no indication of 
instability or incoordination in the back, and it remained to 
be seen as to whether there were any significant structural 
changes (i.e., intervertebral disc pathology).

The record reflects that the veteran is currently rated as 30 
percent for his residuals of compression fracture T12 and L1, 
with 20 percent for moderate limitation of motion and an 
additional 10 percent for demonstrable deformity of a 
vertebral body from fracture.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his residuals of 
compression fracture T12-L1.

A thorough review of the competent medical evidence on file 
does not show that the veteran's compression fracture T12-L1 
is currently manifested by spinal cord involvement.  There is 
also no competent medical evidence that it has resulted in 
him being bedridden, nor required the use of long leg braces.  
Further, while the record reflects that the veteran uses a 
back brace, there is no indication that it has resulted in 
abnormal mobility requiring neck brace (jury mast).  
Consequently, the veteran is not entitled to a rating in 
excess of 30 percent under Diagnostic Code 5285.  38 C.F.R. 
§ 4.71a.

The medical evidence on file does tend to show that the 
service-connected disability is currently manifested by low 
back pain, and limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  However, a review of the various medical 
examination reports on file reflects range of motion findings 
of fluctuating severity.

At the December 1993 VA examination, forward flexion was 
found to be to 30 degrees, backward extension to 20 degrees, 
with right and lateral flexion, as well as rotation, to 30 
degrees.  This indicates that the veteran had severe 
limitation of forward flexion, moderate limitation of 
backward extension, and slight limitation of right and left 
lateral flexion, as well as rotation.  

At the January 1997 VA examination, the veteran had flexion 
to 40 degrees, and backward extension, left and right lateral 
flexion, and left and right lateral rotation to 30 degrees.  
This indicates moderate limitation of forward flexion, and 
only slight limitation for the other findings.  In addition, 
the examiner noted that the forward flexion and rotation 
findings were not normal, but that backward extension and 
right and left lateral flexion were essentially within normal 
limits.  However, it was noted that the veteran indicated 
that he had pain with all of these motions.  

At the April 1997 VA examination, the veteran was found to 
have forward flexion to 90 degrees; backward extension, as 
well as left and right lateral flexion, to 40 degrees; and 
left and right rotation to 60 degrees.  This indicates 
essentially normal range of motion of the lumbar spine or low 
back.  Furthermore, the examiner noted that he did not find 
any limitation of motion, or any problem with normal 
neurological evaluation.  Nevertheless, it was noted that the 
veteran moaned and groaned with pain throughout the range of 
motion testing.

At the February 1998 VA general medical examination, the 
veteran was noted to have forward flexion to 40 degrees, 
backward extension to zero degrees, lateral flexion to 15 
degrees, and lateral rotation to 30 degrees.  This indicates 
severe limitation of backward extension, moderate limitation 
of both forward and lateral flexion, and only slight 
limitation of lateral rotation.  However, the examiner stated 
that he did not know what the veteran's actual forward 
flexion and backward extension were, and that he did not 
believe the listed findings were accurate.  

At the April 1999 VA examination, the examiner indicated that 
the findings were essentially the same as those on the 
January and April 1997 examinations, and that he could not 
record any differences of range of motion at all from those 
that were recorded then.

At the March 2000 VA examination, the veteran had forward 
flexion and bilateral rotation to 30 degrees, with backward 
extension and right and left lateral flexion to 10 degrees.  
This indicates that the veteran had slight limitation of 
bilateral rotation, but severe limitation of motion for all 
of the other measurements.  However, the examiner also stated 
that the motion of the back appeared normal.

Finally, at the May 2000 examination, the veteran had forward 
flexion to 45 degrees, extension to 30 degrees, and limited 
lateral bend of 20 degrees bilaterally.  This indicated 
moderate limitation of both forward flexion and lateral 
bending, but only slight limitation of extension.  Moreover, 
while the examiner opined that the veteran had a very 
definite disability with functional impairments on the basis 
of pain, fatigability, and weakness secondary to the pain, 
there was no indication of instability or incoordination, and 
it was opined that the symptoms and findings appeared to be 
more indicative of a severe chronic muscular ligamentous 
strain of the low back rather than indicative of the 
veteran's service-connected mild compression injuries of the 
bodies of T12 and L1.
.

The Board also notes that the medical evidence tends to 
indicate that the veteran's complaints of pain are out of 
proportion to the actual clinical findings on examination.  
For example, physician who conducted the January 1997, April 
1997, and April 1999 VA examinations emphasized that it was 
difficult to evaluate the veteran.  Also, at the April 1997 
examination, it was noted that despite the veteran's 
complaints of pain, he changed position from sitting to 
standing with no difficulty, appeared to have no difficulty 
taking his shoes on and off, and that he did all of his range 
of motion testing without hesitation.  Similar findings were 
made by the February 1998 VA general medical examiner; it was 
noted that the veteran was able to put on and off his cowboy 
boots, and that he appeared to have normal twisting motion.  
Further, the February 1998 VA examiner noted, following his 
impression of X-ray evidence of equivocal old compression 
fracture of T12-L1, that the evidence was not particularly 
consistent with the clinical picture as evidenced during the 
examination.  The March 2000 VA examiner noted that the range 
of motion testing showed no change even against resistance.  
Also, the examiner noted that the veteran was able to get on 
and off the examination table without difficulty.  The May 
2000 VA examiner noted that the veteran climbed on and off 
the examining table with some obvious effort, and at least 
attempting to give the indication that he was in pain.  
Moreover, the examiner indicated that the veteran's painful 
limitation of motion was questionable, and, as noted above, 
it was opined that the symptoms and findings appeared to be 
more indicative of a severe chronic muscular ligamentous 
strain of the low back rather than mild compression injuries 
of the bodies of T12 and L1.

As previously mentioned, in evaluating the severity of a 
veteran's service-connected disability, the Board must 
interpret reports of examination in light of the whole 
recorded history, and reconcile the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of the disability.  38 C.F.R. § 4.2.  
Based upon a thorough review of the medical evidence on file, 
and taking into consideration the veteran's complaints of low 
back pain, the Board concludes that, on average, the veteran 
experiences no more than moderate limitation of motion of the 
lumbar spine as a result of his service-connected disability.  
This corresponds to a 20 percent rating under Diagnostic Code 
5292.  Pursuant to Diagnostic Code 5285, the veteran is also 
entitled to an additional 10 percent rating based upon 
demonstrable deformity of a vertebral body.  Accordingly, the 
veteran is entitled to no more than the current rating of 30 
percent under the applicable rating criteria.  38 C.F.R. 
§ 4.71a.

Under C.F.R. § 4.71a, Diagnostic Code 5285, ratings should 
not be assigned for more than one segment of the spine by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  Such is the case here. Thus, the 
veteran is entitled to no more than the current 10 percent 
rating for demonstrable deformity of a vertebral body.

In deciding the low back increased rating issue, the Board 
has considered the provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45 and 4.59, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  The Board has 
taken into account the veteran's reports of pain and other 
symptoms in providing the 30 percent evaluation for the 
veteran's disability under Codes 5295 (vertebral deformity) 
and 5292 (limitation of motion of the lumbar spine).  
However, the record does not show that he has functional 
problems tantamount to that which would warrant a higher 
rating.  As noted above, several examinations in recent years 
raised questions as to whether the veteran even had any 
significant limitation of motion of the lumbar spine and, if 
so, whether it was due to his old service-connected 
compression fracture of T12-L1 versus some other nonservice-
connected low back disability.  In any event, there is no 
competent evidence of disuse atrophy or other objective 
findings to show that that pain, flare-ups of pain, weakness, 
fatigue, incoordination, or any other back symptom results in 
additional functional limitation to a degree that would 
support rating in excess of 20 percent under Code 5292 and, 
as noted above, there is no basis for assignment of a rating 
in excess of 10 percent for a vertebral deformity. 

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his residuals of 
compression fracture T12-L1.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01-7006 (Fed. Cir. 
December 17, 2001).  

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Background.  As indicated above, while the veteran's service 
medical records reflect treatment for complaints of low back 
pain, these records do not show any treatment for or 
diagnosis of upper back and/or neck problems during active 
service.

No upper back and/or neck disorder was diagnosed on the 
October 1974 VA medical examination.  Similarly, no such 
findings were made on a June 1979 VA medical examination, 
although the veteran did complain of mid-back pain.

VA outpatient treatment records from February 1984 note, in 
part, complaints of stiffness of the entire back and neck.

On a July 1989 VA medical examination, the veteran complained 
of recurring spasms and pain in the lumbar region extending 
up to the shoulders.  Examination showed, in part, that the 
shoulders and pelvis were level, with no increase in 
kyphosis.  It was noted that the veteran professed to be 
uncomfortable in the mid-lumbar region extending upwards over 
the spinous processes to the upper thoracic vertebra.  It was 
also noted that rubbing the spinous processes with the 
fingers invoked a painful response.  Also, rotation of the 
trunk with the arms elevated was said to be painful in both 
the lumbar and thoracic regions, and was limited to 45 
degrees.  

At the December 1993 VA medical examination, the veteran 
related that he injured his back during active service when 
he was helping to lift a wall locker, and developed a 
wrenching pain in his low back when the other person let go 
of the other end of the locker.  He went to sick call about 
it, was treated in the dispensary off and on for it, and 
nothing more was done.  After his discharge, he was informed 
that he had a compression fracture of his low back, which he 
attributed to this particular injury.  (Service connection 
and a 30 percent rating are already in effect for the 
residuals of the vertebral compression fracture at T12-L1.)  
However, he made no complaints concerning his upper back 
and/or neck at this examination, and no pertinent findings 
were made.

At the January 1997 VA medical examination, the veteran 
reported that a wall locker fell on him in 1974.  He reported 
that he was seen by doctors, but that they did not take any 
X-rays, and only gave him aspirin.  Further, he reported that 
pain was present in the back (lumbosacral area), and shortly 
after this, the pain began to go up his back into the upper 
lumbar area, the thoracic area, and clear up to the shoulder 
areas.  He also reported that he had some tingling and 
numbness in these areas.  After service, X-rays were taken, 
and he was informed that he had a compression fracture of T12 
and L1.  No diagnosis was made at this examination regarding 
his upper back and neck complaints.  

As mentioned above, the same physician who conducted the 
January 1997 VA medical examination did a follow-up 
examination in April 1997.  The examiner noted that the 
veteran had four problems listed: right wrist, right 
shoulder, upper back and neck problems, as well as his lower 
back problems.  The examiner also noted that he was asked to 
determine whether or not these were related to a compression 
fracture of T12 and L1.  Following examination of the 
veteran, the examiner's diagnoses included normal right 
wrist, no evidence of fracture, no reason for the pain which 
the veteran claimed to have in this right wrist; and pain in 
the right shoulder, with no limitation of motion, and no 
reason found for the painful motion the veteran claimed to 
have in this shoulder.  Moreover, the examiner opined that 
the wrist and shoulder problems were not related to the back 
injury which the veteran apparently sustained in service when 
the locker fell on him.  With regard to the back and neck 
pain, the examiner did not feel that the neck pain was 
related to the back injury the veteran sustained in service.  
Furthermore, the examiner stated that he thought that there 
was a very real reason to question the validity of the 
diagnosis of compression fracture of T12 and L1.

The record reflects that the RO subsequently requested a 
supplemental opinion due to Allen v. Brown, 7 Vet. App. 439 
(1995).  In Allen, the Court held that pursuant to 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.301(a), when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Accordingly, 
the veteran underwent a new VA medical examination in April 
1999, which was conducted by the same physician who conducted 
the January and April 1997 VA examinations.

At the April 1999 VA examination, the examiner noted, in 
part, that he had previously opined that the veteran's neck 
and back pain were not related to the 1974 in-service back 
injury.  However, it was also noted that an increase in a 
nonservice-connected disability caused by aggravation from a 
service-connected disability could also be service connected, 
and in order to adjudicate a claim of secondary service 
connection from incremental change in an otherwise 
nonservice-connected disability, the baseline level of 
nonservice-connected disability must be established and the 
level of additional disability which was considered possibly 
due to service connected must be established, and that the 
examiner was asked to address each of these problems.  As 
previously mentioned, the examiner commented that the 
examination was exactly the same as it was in January and 
April 1997, and that it was extremely difficult to evaluate 
the veteran.  Nevertheless, the examiner stated that he 
continued in his opinion that the veteran's neck and back 
problems were not due to the 1974 injury.  Moreover, the 
examiner did not believe that the 1974 injury had produced 
any increased manifestations in the neck and the back, so he 
did not believe that the veteran's service-connected problem 
had aggravated the nonservice-connected problem.

No pertinent findings were made concerning the veteran's 
upper back and neck claim on either the March or May 2000 VA 
medical examinations.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a neck and upper 
back disorder, to include as secondary to the service-
connected compression fracture T12-L1.

Although the veteran's service medical records reflect 
treatment for low back pain during active service, there is 
no diagnosis of or treatment for upper back and/or neck 
problems.  Further, while post-service medical records show 
complaints of upper back and neck pain, it does not appear 
that there is actually a competent medical diagnosis of a 
chronic disability manifested by upper back and neck 
problems; it does not appear that the veteran has a competent 
medical diagnosis of a current disability.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

Even if the veteran's complaints of upper back and neck pain 
qualifies as a current disability, the preponderance of the 
medical evidence is against the finding that it was incurred 
in or aggravated by service, to include the service-connected 
compression fracture T12-L1.  The only competent medical 
evidence to address the etiology of the veteran's upper back 
and neck problems are the opinions proffered by the physician 
who conducted the VA medical examinations in January 1997, 
April 1997, and April 1999.  As detailed above, this VA 
examiner essentially opined that the veteran's upper back and 
neck problems were not related to the veteran's account of an 
in-service back injury in 1974, and were not related to his 
service-connected compression fracture T12-L1.  The Board 
cannot reject medical evidence, or reach an opposite 
conclusion, based solely on its own unsubstantiated opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the 
VA examiner examined the veteran on several occasions, and 
reviewed the veteran's claims folder.  Thus, the Board finds 
that he had a sufficient basis upon which to make his 
conclusions.  Further, no competent medical evidence is on 
file which refutes the examiner's conclusions.  Accordingly, 
the Board must find that the preponderance of the evidence is 
against the claim.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a neck and upper back disorder, to include as 
secondary to compression fracture T12-L1, and it must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; Ortiz, supra.










ORDER

Entitlement to an increased rating for residuals of a 
compression fracture of T12-L1, currently evaluated as 30 
percent disabling, is denied.

Entitlement to service connection for a neck and upper back 
disorder, to include as secondary to a compression fracture 
of T12-L1, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

